PER CURIAM.
Appellant seeks reversal of a final judgment, entered pursuant to a jury verdict, awarding the appellee $30,000.00 in damages for personal injuries as a result of a collision of appellee’s motorcycle and appellant’s automobile.
The complaint against appellant charged her with negligently operating her automobile so that it was caused to collide with a motorcycle being operated by the appellee at the intersection of S.W. 92nd Avenue and Sunset Drive, Miami, Florida, while appellee was traveling east on Sunset Drive and appellant was traveling north on 92nd Avenue which was controlled by a stop sign.
Appellant urges reversal on the grounds (1) that the trial court erred in striking her defense of contributory negligence at the close of all of the evidence, for failure of proof; (2) that it was error to refuse to grant a mistrial where plaintiff’s witness testified that she gave a statement to an insurance agent; (3) that the verdict and judgment were excessive.
In our review of the issues presented, we have given full consideration to the record on appeal, briefs and arguments of counsel and have concluded that no reversible error has been demonstrated. Therefore, the judgment appealed is affirmed.
Affirmed.